NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 23, 2015

      Hon. Lindsay K. Deshotels                   Hon. Robinson C. Ramsey
      1700 7th St Rm 325                          Langley & Banack
      Bay City, TX 77414-5034                     Trinity Plaza II, Suite 900
      * DELIVERED VIA E-MAIL *                    745 E. Mulberry Ave.
                                                  San Antonio, TX 78212-3166
      Hon. Steven E. Reis                         * DELIVERED VIA E-MAIL *
      District Attorney
      1700 7th Street, Room 325                   Hon. Kristen Jernigan
      Bay City, TX 77414                          207 S. Austin Ave.
      * DELIVERED VIA E-MAIL *                    Georgetown, TX 78626
                                                  * DELIVERED VIA E-MAIL *
      Hon. Monica Lee Strickland
      Matagorda County Courthouse
      1700 7th Street, Suite 325
      Bay City, TX 77414-5034
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00328-CR
      Tr.Ct.No. 13-094
      Style:    FRANK LARA JR. v. THE STATE OF TEXAS


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. 130th District Court (DELIVERED VIA E-MAIL)
           Hon. Becky Denn, Matagorda County District Clerk (DELIVERED VIA E-MAIL)